DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-5 drawn to an endoscopic apparatus, comprising: a tubular body having a front end and an operating end, the tubular body comprising a fluid channel disposed inside the tubular body, the fluid channel having a fluid inlet at the operating end and a fluid outlet at the front end; a theranostic agent source coupled to the fluid inlet of the fluid channel and configured to supply a theranostic agent through the fluid channel; and a controller coupled to the operating end of the tubular body, wherein the controller is configured to control the operations of the endoscopic apparatus classified at least in A61B 1/018, A61B 1/07, A61B 1/00195, A61B 1/05, A61B 1/002, A61B 1/055 
II.	Claims 6-10 drawn to a method of delivering a theranostic agent using an endoscopic apparatus comprising a tubular body, an imaging system disposed inside the tubular body, an image displaying system coupled to the imaging system, an illumination system disposed inside the tubular body, a fluid channel disposed inside the tubular body, and a theranostic agent source coupled to the fluid channel, the method comprising: introducing the endoscopic apparatus into a body of a subject having a portion to be diagnosed and/or treated; illuminating an area around a front end of the endoscopic apparatus introduced into the body of the subject; delivering the theranostic agent from the theranostic agent source through the fluid channel to a portion to be diagnosed and/or treated; capturing, using the imaging system, images within the area around the , classified at least under A61K 49/14, , A61K 41/0052, A61B 1/043, A61K 49/0065.
Claims 11-20 drawn to a method of delivering composition using a modified capsid protein that comprises at least a portion of hepatitis E virus (HEV) open Reading Frame 2 (ORF2) protein and is able to form an HEV virus like particle (VLP) The inventions are independent or distinct, each from the other because: classified at least under A61B 1/015, C12N 2770/28133, A61K 49/0056, C12N 7/00, C07K 14/005
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case the method as claimed doesn’t necessary require the use of endoscopic device the method can be administrated with the aid of injection /syringe /or can be administrated orally. Additionally, the apparatus explained can have a different use other than delivering medication to targeted area, such uses can be cleansing of tissue /organ/ or performing sample extraction from a specific tissue or organ location. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the detection of fluorescence emitted from a fluorescent dye can have other application that as in getting Long time-lapse of live-cell imaging and also protect viral genomes during entry and exit from the host cells and capsid protein that comprises at least a portion of HEV as claimed in invention III can also modulate the activity and specificity of viral replication complexes.
Inventions I and III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed which is an endoscope in invention I and a capsid protein in invention II can have a materially different design, mode of operation, function or effect. For example an endoscope which can be designed from a nonliving material is different from a capsid protein which required a life building genetic material. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one species would not likely be applicable to another invention. 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
Upon election of any of the inventions I-II claim, a Species must be elected from: 
Species 1: directed to claim 3 drawn to optical fiber image transmitting device
Species 2: direction to claim 4 drawn to relay lens image transmitting device
Species 3: embodiment drawn to Fig. 200
Species 4: embodiment drawn to Fig. 300
Species 5: a modified capsid protein which is less than full length of HEV ORF2 protein drawn to M domain, segment 318-451 stated in section [0024]
Species 6: a modified capsid protein which is less than full length of HEV ORF2 protein drawn to P domain, segment 452-606 stated in section [0024]
Species 8: a heterologous polypeptide sequence inserted into the portion of HEV ORF2 protein drawn to segment 342-344, 402-409, 483-490, 530-535, 554-561, 573-577, 582-593 stated in section [0024]
Species 9: a heterologous polypeptide sequence inserted into the portion of HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO:1, 2, 3, 4, 5 or 6
Species 10: a heterologous polypeptide sequence drawn to insertion of heterologous polypeptide sequence immediately after residue T342, E407
species 11: a heterologous polypeptide sequence drawn to insertion of heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:1, 2, 3, 4, 5, or 6
Species 12: the heterologous polypeptide may be involved- targeting homing peptide section [0024] and [0049] drawn to TTPRDAY, section [0024] and [0049]
Species 13: the heterologous polypeptide may be involved- targeting homing peptide section [0024] and [0049] drawn to  FQHPSFI (HCBP1) section [0024] and [0049]
Species 14: the heterologous polypeptide may be involved- targeting homing peptide drawn to SFSIIHTPILPL (SP94) section [0024] and [0049]
Species 15: the heterologous polypeptide may be involved- targeting homing peptide drawn to RGWCRPLPKGEG (HC1) section [0024] and [0049]
Species 16: the heterologous polypeptide may be involved- targeting homing peptide drawn to AGKGTPSLETTP (A54) section [0024] and [0049]
Species 17: the heterologous polypeptide may be involved- targeting homing peptide drawn to KSLSRHDHIHHH (HCC79) section [0024] and [0049]
Species 18: the heterologous polypeptide may be involved- targeting homing peptide drawn to AWYPLPP section [0024] and [0049]
Species 19: the heterologous polypeptide may be involved- targeting homing peptide targeting drawn to RGD (Arg-Gly-Asp) peptide section [0024] and [0049]
Species 20: the heterologous polypeptide may be involved- targeting homing peptide targeting drawn to cyclic RGD peptide section [0024] and [0049]
Species 21: display system stated in [0037] drawn to eyepiece
Species 22: display system stated in [0037] drawn to a camera 
Species 23: a tubular body structurally rigid stated in [0038]
Species 24: a tubular body structurally flexible stated in [0038]
Species 25: controller which is a server
Species 26: controller which is a desktop
Species 27: controller which is a laptop
Species 28: controller which is a mobile phone
Species 29: controller which is tablet
Species 30: controller which is television set

Furthermore, upon election of species 9 applicant is required to elect from the following subspecies:
HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO:1
HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO:2
HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO:3
HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO:4
HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO:5 
HEV ORF2 protein drawn to  segment 601-603 of SEQ ID NO: 6
Upon election species 11 applicant is requested to elect from the following subspecies:
heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:1
heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:2
heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:3
heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:4
heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:5
heterologous polypeptide sequence immediately after residue Y485 of SEQ ID NO:6
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 








/TADIOS E MOLLA/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795